Motion granted and remittitur amended so as to provide that "the affirmance of the order of the Appellate Division of the Supreme Court appealed from herein shall be and the same is without prejudice to such proceedings, as any of the legatees may elect, to enforce compliance with the ninth clause of the testator's will, and any of said legatees may exercise the privilege or option given by said ninth clause of the testator's will, of taking real property, irrespective of the value of said legatees' distributive share in said estate."